
	
		II
		110th CONGRESS
		1st Session
		S. 875
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Dorgan (for himself
			 and Mr. Craig) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve energy security of the United States through a
		  50 percent reduction in the oil intensity of the economy of the United States
		  by 2030 and the prudent expansion of secure oil supplies, to be achieved by
		  raising the fuel efficiency of the vehicular transportation fleet, increasing
		  the availability of alternative fuel sources, fostering responsible oil
		  exploration and production, and improving international arrangements to secure
		  the global oil supply, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Security and Fuel Efficiency
			 Energy Act of 2007 or the SAFE Energy Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Increased fuel efficiency of the transportation
				sector
					Sec. 101. Definitions.
					Sec. 102. Annual increase in average fuel economy
				standards.
					Sec. 103. Tax credits for alternative motor vehicles and
				fuel-efficient motor vehicles.
					Sec. 104. Advanced technology motor vehicles manufacturing
				credit.
					Sec. 105. Increase in maximum allowable gross weight for
				vehicles using the National System of Interstate and Defense
				Highways.
					TITLE II—Increased use of alternative fuels and
				infrastructure
					Sec. 201. Renewable fuel standard.
					Sec. 202. Modification of credit for alternative fuel vehicle
				refueling property.
					Sec. 203. Ethanol-blend fuel infrastructure.
					Sec. 204. Requirement to increase percentage of dual fueled
				automobiles.
					Sec. 205. Emerging biofuels.
					Sec. 206. Biodiesel.
					Sec. 207. Unconventional fossil fuels.
					Sec. 208. Study of incentives for renewable fuels.
					TITLE III—Development and inventory of certain outer Continental
				Shelf resources
					Sec. 301. Definition.
					Sec. 302. Authorization of activities and exports involving
				hydrocarbon resources by United States persons.
					Sec. 303. Travel in connection with authorized hydrocarbon
				exploration and extraction activities.
					Sec. 304. Moratorium of oil and gas leasing in certain areas of
				the Gulf of Mexico.
					Sec. 305. Inventory of outer Continental Shelf oil and natural
				gas resources off southeastern coast of the United States.
					Sec. 306. Enhanced oil recovery.
					TITLE IV—Management of energy risks
					Sec. 401. Bureau of International Energy Policy.
					Sec. 402. Strategic energy infrastructure equipment
				reserve.
				
			IIncreased fuel
			 efficiency of the transportation sector
			101.Definitions
				(a)Definition of
			 automobileSection
			 32901(a)(3) of title 49, United States Code, is amended—
					(1)by striking 4-wheeled;
			 and
					(2)by striking , and rated at—
			 and all that follows and inserting a period.
					(b)Definition of
			 passenger automobileSection 32901(a)(16) of such title is
			 amended by striking decides by regulation— and all that follows
			 through the period and inserting determines by regulation, to have a
			 significant feature (except 4-wheel drive) designed for off-highway
			 operation..
				(c)Fuel economy
			 informationSection 32908(a) of such title is amended—
					(1)in the subsection
			 header, by striking definitions and inserting
			 definition; and
					(2)by striking
			 section— and all that follows through (2) and
			 inserting section, the term.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, and shall apply to automobiles manufactured for model year
			 2012 and for each subsequent model year.
				102.Annual
			 increase in average fuel economy standards
				(a)Fuel efficiency
			 standards
					(1)In
			 generalSection 32902 of
			 title 49, United States Code, is amended by striking subsections (a) through
			 (c) and inserting the following:
						
							(a)In
				generalNot later than 18 months before the beginning of each
				model year beginning with model year 2012, the Secretary of Transportation, by
				regulation, shall prescribe average fuel economy standards for automobiles
				manufactured by a manufacturer for that model year in accordance with
				subsection (b). The Secretary of Transportation shall prescribe separate
				average fuel economy standards for different classes of automobiles. The
				Secretary shall establish average fuel economy standards for medium-duty trucks
				that are consistent with the projected benefits of hybridization. In this
				section, the term medium-duty truck means a truck (as defined in
				section 30127) with a gross vehicle weight between 10,000 and 26,000
				pounds.
							(b)Annual
				increases in fuel economy standards
								(1)For model year
				2012For model year 2012, the average fuel economy standard for
				each class of automobiles shall be the average combined highway and city miles
				per gallon performance of all automobiles within that class of automobiles in
				2011 (rounded to the nearest 1/10 mile per gallon).
								(2)For model years
				after model year 2012For each model year beginning with model
				year 2013 and ending with model year 2030, the average fuel economy attained by
				the fleet of automobiles manufactured or sold in the United States shall be at
				least 4 percent greater than the average fuel economy standard for the fleet in
				the previous model year (rounded to the nearest 1/10 mile
				per gallon).
								(c)Amending fuel
				economy standards
								(1)In
				generalNotwithstanding subsections (a) and (b), the Secretary of
				Transportation may prescribe an average fuel economy standard for a class of
				automobiles in a model year that is lower than the standard required under
				subsection (b) if the Secretary of Transportation, in consultation with the
				National Academy of Sciences, determines that the average fuel economy standard
				prescribed in accordance with subsections (a) and (b) for that class of
				automobiles in that model year—
									(A)is
				technologically not achievable;
									(B)cannot be
				achieved without materially reducing the overall safety of automobiles
				manufactured or sold in the United States and no offsetting safety improvements
				can be practicably implemented for that model year; or
									(C)is shown not to
				be cost effective.
									(2)Maximum
				standardAny average fuel economy standard prescribed for a class
				of automobiles in a model year under paragraph (1) shall be the maximum
				standard that—
									(A)is
				technologically achievable;
									(B)can be achieved
				without materially reducing the overall safety of automobiles manufactured or
				sold in the United States; and
									(C)is cost
				effective.
									(3)Considerations
				in determination of cost effectivenessIn determining cost
				effectiveness under paragraph (1)(C), the Secretary of Transportation shall
				take into account the total value to the United States of reduced petroleum
				use, including the value of reducing external costs of petroleum use, using a
				value for such costs equal to 50 percent of the value of 1 gallon of gasoline
				saved or the amount determined in an analysis of the external costs of
				petroleum use that considers—
									(A)value to
				consumers;
									(B)economic
				security;
									(C)national
				security;
									(D)foreign
				policy;
									(E)the impact of oil
				use—
										(i)on sustained
				cartel rents paid to foreign suppliers;
										(ii)on long-run
				potential gross domestic product due to higher normal-market oil price levels,
				including inflationary impacts;
										(iii)on import
				costs, wealth transfers, and potential gross domestic product due to increased
				trade imbalances;
										(iv)on import costs
				and wealth transfers during oil shocks;
										(v)on macroeconomic
				dislocation and adjustment costs during oil shocks;
										(vi)on the cost of
				existing energy security policies, including the management of the Strategic
				Petroleum Reserve;
										(vii)on the timing
				and severity of the oil peaking problem;
										(viii)on the risk,
				probability, size, and duration of oil supply disruptions;
										(ix)on the strategic
				behavior of the Organization of the Petroleum Exporting Countries and long-run
				oil pricing;
										(x)on the short term
				elasticity of energy demand and the magnitude of price increases resulting from
				a supply shock;
										(xi)on oil imports,
				military costs, and related security costs, including intelligence, homeland
				security, sea lane security and infrastructure, and other military
				activities;
										(xii)on oil imports,
				diplomatic and foreign policy flexibility, and connections to geopolitical
				strife, terrorism, and international development activities;
										(xiii)all relevant
				environmental hazards under the jurisdiction of the Environmental Protection
				Agency; and
										(xiv)on
				well-to-wheels urban and local air emissions of pollutants and their
				uninternalized costs;
										(F)the impact of the
				oil or energy intensity of the United States economy on the sensitivity of the
				economy to oil price changes, including the magnitude of gross domestic product
				losses in response to short term price shocks or long term price
				increases;
									(G)the impact of
				United States payments for oil imports on political, economic, and military
				developments in unstable or unfriendly oil-exporting countries;
									(H)the
				uninternalized costs of pipeline and storage oil seepage, and for risk of oil
				spills from production, handling, and transport, and related landscape damage;
				and
									(I)additional
				relevant factors, as determined by the Secretary.
									(4)Minimum
				valuationWhen considering the value to consumers of a gallon of
				gasoline saved, the Secretary of Transportation may not use a value less than
				the greatest of—
									(A)the average
				national cost of a gallon of gasoline sold in the United States during the
				12-month period ending on the date on which the new fuel economy standard is
				proposed;
									(B)the most recent
				weekly estimate by the Energy Information Administration of the Department of
				Energy of the average national cost of a gallon of gasoline (all grades) sold
				in the United States; or
									(C)the gasoline
				prices projected by the Energy Information Administration for the 20-year
				period beginning in the year following the year in which the standards are
				established.
									.
					(2)Conforming
			 amendmentsTitle 49, United States Code, is amended—
						(A)in section
			 32902—
							(i)in
			 subsection (d) by striking subsection (b) or (c) of this section
			 and inserting subsection (a), (b), or (c);
							(ii)by
			 striking subsection (f);
							(iii)in subsection
			 (g)—
								(I)by striking
			 subsection (a) or (d) and inserting this section;
			 and
								(II)by striking
			 (and submit the amendment to Congress when required under subsection
			 (c)(2) of this section); and
								(iv)in
			 subsection (h) by striking subsections (c), (f), and (g) of this
			 section and inserting subsections (c) and (g);
							(B)in section
			 32903—
							(i)by
			 striking section 32902(b)–(d) of this title each place it occurs
			 and inserting subsections (a) through (d) of section 32902;
			 and
							(ii)in
			 subsection (e), by striking section 32902(a) of this title and
			 inserting subsections (a) through (d) of section 32902;
			 and
							(C)in section
			 32904—
							(i)in
			 subsection (a)—
								(I)by striking
			 subject to— and all that follows through (B) section
			 32902(a)–(d) of this title and inserting subject to subsections
			 (a) through (d) of section 32902; and
								(II)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively;
								(ii)by
			 striking subsection (b); and
							(iii)by
			 redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
							(b)Repeal of
			 credit for dual fueled automobiles
					(1)In
			 generalSection 32905 of title 49, United States Code, is
			 amended—
						(A)by amending
			 subsection (b) to read as follows:
							
								(b)Dual fueled
				automobilesThe Administrator of the Environmental Protection
				Agency shall measure the fuel economy for any model of dual fueled automobile
				manufactured in model year 2012 and any model year thereafter, in accordance
				with section 32904.
								;
				and
						(B)by amending
			 subsection (d) to read as follows:
							
								(d)Gaseous fuel
				dual fueled automobilesThe Administrator of the Environmental
				Protection Agency shall measure the fuel economy for any model of gaseous fuel
				dual fueled automobile manufactured in model year 2012 and any model year
				thereafter, in accordance with section
				32904.
								.
						(2)Conforming
			 amendmentsSuch section 32905 is further amended—
						(A)by repealing
			 subsection (f); and
						(B)redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010.
				103.Tax credits
			 for alternative motor vehicles and fuel-efficient motor vehicles
				(a)Modifications
			 to alternative motor vehicle credit
					(1)Elimination of
			 limitation on number of new qualified hybrid and advanced lean burn technology
			 vehicles eligible for full alternative motor vehicle tax credit
						(A)In
			 generalSection 30B of the
			 Internal Revenue Code of 1986 is amended—
							(i)by striking subsection (f); and
							(ii)by redesignating subsections (g) through
			 (j), as amended by subsection (a), as subsections (f) through (i),
			 respectively.
							(B)Conforming
			 amendments
							(i)Paragraphs (4) and (6) of section 30B(g) of
			 such Code, as redesignated by paragraph (1)(B), are each amended by striking
			 (determined without regard to subsection (g)) and inserting
			 (determined without regard to subsection (f)).
							(ii)Section 38(b)(25) of such Code is amended
			 by striking section 30B(g)(1) and inserting section
			 30B(f)(1).
							(iii)Section 55(c)(2) of such Code is amended by
			 striking section 30B(g)(2) and inserting section
			 30B(f)(2).
							(iv)Section 1016(a)(36) of such Code is amended
			 by striking section 30B(h)(4) and inserting section
			 30B(g)(4).
							(v)Section 6501(m) of such Code is amended by
			 striking section 30B(h)(9) and inserting section
			 30B(g)(9).
							(C)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after December 31,
			 2005, in taxable years ending after such date.
						(2)Extension of
			 new qualified hybrid motor vehicle credit for vehicles over 8,500
			 poundsParagraph (3) of section 30B(i), as redesignated by
			 subsection (a)(1)(B), is amended by striking 2009 and inserting
			 2011.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 vehicles placed in service after the date of the enactment of this Act.
					(b)Credit for new
			 qualified fuel-efficient vehicles produced after 2010
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30D.New qualified
				fuel-efficient motor vehicle credit
								(a)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under subsection (b) with respect to each new qualified
				fuel-efficient motor vehicle placed in service by the taxpayer during the
				taxable year.
								(b)Credit
				amount
									(1)Fuel
				economy
										(A)In
				generalThe credit amount determined under this paragraph shall
				be determined in accordance with the following table:
											
												
													
														“In the case
						of a vehicle which achieves a fuel economy (expressed as a percentage of the
						2012 model year average fuel economy standard) of—The credit amount is—
														
													
													
														At least 125 percent
						but less than 150 percent$400
														
														At least 150 percent
						but less than 175 percent$800
														
														At least 175 percent
						but less than 200 percent $1,200
														
														At least 200 percent
						but less than 225 percent $1,600
														
														At least 220 percent
						but less than 250 percent $2,000
														
														At least 250
						percent$2,400.
														
													
												
											
										(B)2012 model year
				average fuel economy standardFor purposes of subparagraph (A),
				the 2012 model year average fuel economy standard with respect to a vehicle
				shall be the average fuel economy standard (determined on a gasoline gallon
				equivalent basis) for such model year, as prescribed by the Secretary of
				Transportation under section 32902 of title 49, United States Code, with
				respect to the class to which such vehicle belongs.
										(2)Conservation
				creditThe amount determined under paragraph (1) with respect to
				a new qualified fuel-efficient motor vehicle shall be increased by the
				conservation credit amount determined in accordance with the following
				table:
										
											
												
													“In the case
						of a vehicle which achieves a lifetime fuel savings expressed in gallons of
						gasoline) of—The
						conservation credit amount is—
													
												
												
													At least 1,200 but less
						than 1,800$250
													
													At least 1,800 but less
						than 2,400$500
													
													At least 2,400 but less
						than 3,000$750
													
													At least
						3,000$1,000.
													
												
											
										
									(c)New qualified
				fuel-efficient motor vehicleFor purposes of this section, the
				term new qualified fuel-efficient motor vehicle means a passenger
				automobile or a light truck—
									(1)described in
				subsections (c)(3), (d)(3), or (e)(3) of section 30B,
									(2)which has
				received a certificate of conformity under the Clean Air Act and meets or
				exceeds the equivalent qualifying California low emission vehicle standard
				under section 243(e)(2) of the Clean Air Act for that make and model year,
				and
										(A)in the case of a
				vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5
				Tier II emission standard established in regulations prescribed by the
				Administrator of the Environmental Protection Agency under section 202(i) of
				the Clean Air Act for that make and model year vehicle, and
										(B)in the case of a
				vehicle having a gross vehicle weight rating of more than 6,000 pounds but not
				more than 8,500 pounds, the Bin 8 Tier II emission standard which is so
				established,
										(3)the original use
				of which commences with the taxpayer after December 31, 2010, and
									(4)which is acquired
				for use or lease by the taxpayer and not for resale.
									(d)Other
				definitionsFor purposes of this section—
									(1)Lifetime fuel
				savingsThe term lifetime fuel savings means, in the
				case of any new qualified fuel-efficient motor vehicle, an amount equal to the
				excess (if any) of—
										(A)120,000 divided
				by the 2012 model year average fuel economy standard for the vehicle class,
				over
										(B)120,000 divided
				by the fuel economy for such vehicle.
										(2)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
									(3)Fuel
				economyThe fuel economy with respect to any vehicle shall be
				measured in a manner which is substantially similar to the manner fuel economy
				is measured in accordance with procedures under part 600 of subchapter Q of
				chapter I of title 40, Code of Federal Regulations, as in effect on the date of
				the enactment of this section.
									(4)Other
				termsThe terms automobile, “passenger
				automobile”, “medium duty passenger vehicle”, “light truck”, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(e)Special
				rules
									(1)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
									(2)No double
				benefit
										(A)Coordination
				with other vehicle creditsNo credit shall be allowed under
				subsection (a) with respect to any new qualified fuel-efficient motor vehicle
				for any taxable year if a credit is allowed with respect to such motor vehicle
				for such taxable year under section 30 or 30B.
										(B)Other tax
				benefitsThe amount of any deduction or credit (other than the
				credit allowable under this section and any credit described in subparagraph
				(A)) allowable under this chapter with respect to any new qualified
				fuel-efficient motor vehicle shall be reduced by the amount of credit allowed
				under subsection (a) for such motor vehicle for such taxable year.
										(3)Property used
				outside the United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
									(f)Application
				With Other Credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
									(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
										(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27 and 30, over
										(B)the tentative
				minimum tax for the taxable year.
										(g)Regulations
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
									(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this
				section.
									.
					(2)Conforming
			 amendments
						(A)Section 1016(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of paragraph (36), by striking the period at the end of paragraph
			 (37) and inserting , and, and by adding at the end the following
			 new paragraph:
							
								(38)to the extent
				provided in section
				30D(e)(1).
								.
						(B)Section 6501(m)
			 of such Code is amended by inserting 30D(e)(4), after
			 30C(e)(5),.
						(C)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
							
								
									Sec. 30D. New qualified fuel-efficient motor vehicle
				credit.
								
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 vehicles placed in service after December 31, 2010.
					104.Advanced technology
			 motor vehicles manufacturing credit
				(a)In
			 GeneralSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.), as amended by this Act, is amended by adding at the
			 end the following new section:
					
						30E.Advanced technology
				motor vehicles manufacturing credit
							(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of so much of the qualified investment of an
				eligible taxpayer for such taxable year as does not exceed $75,000,000.
							(b)Qualified
				investmentFor purposes of
				this section—
								(1)In
				GeneralThe qualified
				investment for any taxable year is equal to the incremental costs incurred
				during such taxable year—
									(A)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
									(B)for engineering integration performed in
				the United States of such vehicles and components as described in subsection
				(d),
									(C)for research and development performed in
				the United States related to advanced technology motor vehicles and eligible
				components, and
									(D)for employee
				retraining with respect to the manufacturing of such vehicles or components
				(determined without regard to wages or salaries of such retrained
				employees).
									(2)Attribution
				rulesIn the event a facility
				of the eligible taxpayer produces both advanced technology motor vehicles and
				conventional motor vehicles, or eligible and non-eligible components, only the
				qualified investment attributable to production of advanced technology motor
				vehicles and eligible components shall be taken into account.
								(c)Advanced
				technology motor vehicles and eligible componentsFor purposes of this section—
								(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
									(A)any qualified
				electric vehicle (as defined in section 30(c)(1)),
									(B)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
									(C)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
									(D)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(2)(A) and determined without
				regard to any gross vehicle weight rating),
									(E)any new qualified
				alternative fuel motor vehicle (as defined in section 30B(e)(4), including any
				mixed-fuel vehicle (as defined in section 30B(e)(5)(B)),
									(F)any other motor
				vehicle using electric drive transportation technology (as defined in paragraph
				(3)), and
									(G)any new qualified
				fuel-efficient motor vehicle (as defined in section 30D(c)).
									(2)Eligible
				componentsThe term
				eligible component means any component inherent to any advanced
				technology motor vehicle, including—
									(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle—
										(i)electric motor or generator,
										(ii)power split device,
										(iii)power control unit,
										(iv)power controls,
										(v)integrated starter generator, or
										(vi)battery,
										(B)with respect to any hydraulic new qualified
				hybrid motor vehicle—
										(i)hydraulic accumulator vessel,
										(ii)hydraulic pump, or
										(iii)hydraulic pump-motor assembly,
										(C)with respect to any new advanced lean burn
				technology motor vehicle—
										(i)diesel engine,
										(ii)turbocharger,
										(iii)fuel injection system, or
										(iv)after-treatment system, such as a particle
				filter or NOX absorber, and
										(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
									(3)Electric drive
				transportation technologyThe term electric drive
				transportation technology means technology used by vehicles that use an
				electric motor for all or part of their motive power and that may or may not
				use off-board electricity, such as battery electric vehicles, fuel cell
				vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
				vehicles, and plug-in hybrid fuel cell vehicles.
								(d)Engineering
				integration costsFor
				purposes of subsection (b)(1)(B), costs for engineering integration are costs
				incurred prior to the market introduction of advanced technology vehicles for
				engineering tasks related to—
								(1)establishing functional, structural, and
				performance requirements for component and subsystems to meet overall vehicle
				objectives for a specific application,
								(2)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
								(3)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
								(4)validating functionality and performance of
				components and subsystems for a specific vehicle application.
								(e)Eligible
				taxpayerFor purposes of this
				section, the term eligible taxpayer means any taxpayer if more
				than 50 percent of its gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles.
							(f)Limitation
				based on amount of taxThe
				credit allowed under subsection (a) for the taxable year shall not exceed the
				excess of—
								(1)the sum of—
									(A)the regular tax liability (as defined in
				section 26(b)) for such taxable year, plus
									(B)the tax imposed by section 55 for such
				taxable year and any prior taxable year beginning after 1986 and not taken into
				account under section 53 for any prior taxable year, over
									(2)the sum of the credits allowable under
				subpart A and sections 27, 30, and 30B for the taxable year.
								(g)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
							(h)No double
				benefit
								(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
								(2)Research and
				development costs
									(A)In
				GeneralExcept as provided in
				subparagraph (B), any amount described in subsection (b)(1)(C) taken into
				account in determining the amount of the credit under subsection (a) for any
				taxable year shall not be taken into account for purposes of determining the
				credit under section 41 for such taxable year.
									(B)Costs taken
				into account in determining base period research expensesAny amounts described in subsection
				(b)(1)(C) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
									(i)Business
				carryovers allowedIf the
				credit allowable under subsection (a) for a taxable year exceeds the limitation
				under subsection (f) for such taxable year, such excess (to the extent of the
				credit allowable with respect to property subject to the allowance for
				depreciation) shall be allowed as a credit carryback and carryforward under
				rules similar to the rules of section 39.
							(j)Special
				rulesFor purposes of this
				section, rules similar to the rules of section 179A(e)(4) and paragraphs (1)
				and (2) of section 41(f) shall apply
							(k)Election not To
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
							(l)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
							(m)TerminationThis section shall not apply to any
				qualified investment after December 31,
				2010.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent provided in section
				30E(g).
							.
					(2)Section 6501(m) of such Code is amended by
			 inserting 30E(k), after 30C(e)(5),.
					(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30D the following new item:
						
							
								Sec. 30E. Advanced technology
				motor vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 2006.
				105.Increase in
			 maximum allowable gross weight for vehicles using the National System of
			 Interstate and Defense Highways
				(a)Special rule
			 for vehicles with a supplementary sixth axleNot later than 180
			 days after the Secretary of Transportation makes a positive determination under
			 subsection (d), the Secretary of Transportation shall promulgate regulations,
			 in accordance with section 127(a) of title 23, United States Code, that set the
			 maximum allowable gross weight for a vehicle using the National System of
			 Interstate and Defense Highways at 97,000 pounds for vehicles with a
			 supplementary sixth axle.
				(b)Conditions on
			 regulationsThe regulations promulgated under subsection
			 (a)—
					(1)shall ensure that
			 a loaded tractor trailer with a supplementary sixth axle and a gross weight of
			 not more than 97,000 pounds that is traveling at 60 miles per hour has a
			 stopping distance of not greater than 355 feet; and
					(2)shall not require
			 a fundamental alteration of the vehicle architecture that is common for use in
			 the transportation of goods as of the day before the date of the enactment of
			 this Act.
					(c)StudyThe
			 Secretary of Transportation shall conduct a study that—
					(1)analyzes the
			 safety impacts of allowing significantly longer and heavier vehicles to use the
			 National System of Interstate and Defense Highways than are allowed under
			 regulations in effect as of the day before the date of the enactment of this
			 Act; and
					(2)considers the
			 potential impact on highway safety of applying lower speed limits on such
			 vehicles than the limits in effect on the day before the date of the enactment
			 of this Act.
					(d)DeterminationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Transportation shall determine whether allowing significantly longer and
			 heavier vehicles to use the National System of Interstate and Defense Highways
			 than are allowed as of the day before the date of the enactment of this Act
			 would have a material impact on highway safety.
				IIIncreased use of
			 alternative fuels and infrastructure
			201.Renewable fuel
			 standardSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o) is amended—
				(1)in paragraph
			 (2)(B)—
					(A)by striking clause (i) and inserting the
			 following:
						
							(i)Calendar years
				2006 through 2020
								(I)Renewable
				fuelFor the purpose of subparagraph (A), subject to subclause
				(II), the applicable total volume for any of calendar years 2006 through 2020
				shall be determined in accordance with the following table:
									
										
											
												Applicable total volume of
						renewable fuel
												
												Calendar
						year:(in
						billions of gallons):
												
											
											
												20064.0
												
												20074.7
												
												20087.1
												
												20099.5
												
												201012.0
												
												201112.6
												
												201213.2
												
												201313.8
												
												201414.4
												
												201515.0
												
												201618.0
												
												201721.0
												
												201824.0
												
												201927.0
												
												202030.0.
												
											
										
									
								(II)Cellulosic
				biomass ethanolFor the purpose of paragraph (1), of the total
				volume of renewable fuel required under subclause (I), the applicable volume
				for any of calendar years 2012 through 2020 for cellulosic biomass ethanol
				shall be determined in accordance with the following table:
									
										
											
												Applicable volume of cellulosic
						biomass ethanol
												
												Calendar
						year:(in
						billions of gallons):
												
											
											
												20120.25
												
												20131.0
												
												20143.0
												
												20155.0
												
												20167.0
												
												20179.0
												
												201811.0
												
												201913.0
												
												202015.0
												
											
										
								;
					(B)in clause
			 (ii)—
						(i)in
			 the clause heading, by striking 2013 and inserting 2021;
						(ii)by
			 striking 2013 and inserting 2021; and
						(iii)by striking
			 2012 and inserting 2020;
						(C)in clause (iii),
			 by striking thereafter— and all that follows through (II)
			 the and inserting thereafter, the;
					(D)in clause
			 (iv)—
						(i)by striking
			 2013 and inserting 2021; and
						(ii)in subclause
			 (II)(bb), by striking 2012 and inserting
			 2020;
						(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking 2011 and inserting 2019;
			 and
					(B)in subparagraph
			 (B)(i), by striking 2012 and inserting 2020;
			 and
					(3)in paragraph
			 (6)(A), by striking 2012 and inserting
			 2020.
				202.Modification
			 of credit for alternative fuel vehicle refueling property
				(a)Increase in
			 credit amount
					(1)In
			 generalSubsection (a) of section 30C of the Internal Revenue
			 Code of 1986 (relating to alternative fuel vehicle refueling property credit)
			 is amended by striking 30 percent and inserting 35
			 percent.
					(2)Further
			 increase for blender pumps
						(A)In
			 generalSection 30C(a) of such Code, as amended by paragraph (1),
			 is amended by inserting (40 percent in the case of any qualified
			 alternative fuel vehicle refueling property which is a blender pump)
			 after property.
						(B)Blender
			 pumpSection 30C(c) of such Code is amended by adding at the end
			 the following new paragraph:
							
								(3)Blender
				pumpThe term blender pump means any fuel pump
				which, with respect to any fuel described in paragraph (1)(A)(i)—
									(A)sources ethanol
				and gasoline products from separate underground storage tanks,
									(B)incorporates the
				use of inlet valves from such tanks to enable varying amounts of ethanol and
				gasoline products to be blended within a chamber in the pump, and
									(C)dispenses the
				various blends of ethanol and gasoline products through separate
				hoses.
									.
						(b)Credit allowed
			 for blended ethanol other than E85Subparagraph (A) of section
			 30C(c)(1) of the Internal Revenue Code of 1986 (defining qualified alternative
			 fuel vehicle refueling property) is amended to read as follows:
					
						(A)at least—
							(i)11 percent of the
				volume of which consists of ethanol, or
							(ii)85 percent of
				the volume of which consists of one or more of the following: natural gas,
				compressed natural gas, liquefied natural gas, liquified petroleum gas, or
				hydrogen,
				or
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				203.Ethanol-blend
			 fuel infrastructureSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end
			 the following:
				
					(11)Installation
				of ethanol-blend fuel pumps by covered owners at stations
						(A)DefinitionsIn
				this paragraph:
							(i)Covered
				ownerThe term covered owner means any person that,
				individually or together with any other person with respect to which the person
				has an affiliate relationship or significant ownership interest, owns 10 or
				more retail station outlets, as determined by the Secretary.
							(ii)Ethanol-blend
				fuelThe term ethanol-blend fuel means a blend of
				gasoline not more than 85 percent, nor less than 80 percent, of the content of
				which is derived from ethanol produced in the United States, as defined by the
				Secretary in a manner consistent with applicable standards of the American
				Society for Testing and Materials.
							(iii)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator and the Secretary of Agriculture.
							(B)AssessmentNot
				later than 5 years after the date of enactment of this paragraph, the Secretary
				shall make an assessment of the progress made toward the creation of adequate
				infrastructure for the production and distribution of ethanol-blend fuel
				(including the creation of adequate qualified alternative fuel vehicle
				refueling property that is a blender pump).
						(C)RegulationsIf
				the Secretary determines (in the assessment made under subparagraph (B)) that
				adequate progress has not been made toward the creation of adequate
				infrastructure for the production and distribution of ethanol-blend fuel, the
				Secretary shall promulgate regulations to ensure, to the maximum extent
				practicable, that each covered owner installs or otherwise makes available 1 or
				more pumps that dispense ethanol-blend fuel (including any other equipment
				necessary, such as tanks, to ensure that the pumps function properly) at not
				less than the applicable percentage of the retail station outlets of the
				covered owner specified in subparagraph (D).
						(D)Applicable
				percentagesFor the purpose of subparagraph (C), the applicable
				percentage of the retail station outlets shall be—
							(i)during the
				10-year period beginning on the date of any determination made under
				subparagraph (C), 10 percent; and
							(ii)after the
				10-year period described in clause (i), 20 percent.
							(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(C), the Secretary shall ensure that each covered owner described in that
				subparagraph assumes full financial responsibility for the costs of installing
				or otherwise making available the pumps described in that subparagraph and any
				other equipment necessary (including tanks) to ensure that the pumps function
				properly.
						(F)Production
				credits for exceeding ethanol-blend fuel pumps installation
				requirement
							(i)Earning and
				period for applying creditsIf the percentage of the retail
				station outlets of a covered owner at which the covered owner installs
				ethanol-blend fuel pumps in a particular calendar year exceeds the percentage
				required under subparagraph (D), the covered owner shall earn credits under
				this paragraph, which may be applied to any of the 3 consecutive calendar years
				immediately after the calendar year for which the credits are earned.
							(ii)Trading
				creditsA covered owner that has earned credits under clause (i)
				may sell credits to another covered owner to enable the purchaser to meet the
				requirement under subparagraph
				(D).
							.
			204.Requirement to
			 increase percentage of dual fueled automobiles
				(a)In
			 generalSection 32902 of
			 title 49, United States Code, is amended by inserting after subsection (e) the
			 following:
					
						(f)Requirement for
				annual increase in duel fueled automobilesEach manufacturer
				shall ensure that the percentage of automobiles manufactured by such
				manufacturer in each of model years 2012 through 2022 that are dual fueled
				automobiles is not less than 10 percentage points greater than the percentage
				of automobiles manufactured by such manufacturer in the previous model year
				that are dual fueled
				automobiles.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date specified in section 102(c).
				205.Emerging
			 biofuels
				(a)Establishment
			 of incentive programThe Secretary of Energy (referred to in this
			 section as the Secretary) shall establish a program under which
			 the Secretary shall provide to eligible entities such incentives (including
			 grants, tax credits, loans, and loan guarantees) as the Secretary determines to
			 be appropriate for the production of cellulosic ethanol and other emerging
			 biofuels derived from renewable sources (including municipal solid
			 waste).
				(b)ApplicationTo
			 be eligible to receive an incentive under this section, an eligible entity
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including—
					(1)a description of
			 the project for which the incentive will be used;
					(2)a description of
			 the use by the eligible entity of the incentive; and
					(3)an estimate of
			 the annual production using the incentive by the eligible entity of cellulosic
			 ethanol or another biofuel, expressed on a per-gallon basis.
					(c)Selection
			 requirements
					(1)Minimum number
			 of incentivesThe Secretary shall provide incentives under this
			 section to not less than 6 biorefineries located in different regions of the
			 United States.
					(2)Least-cost
			 incentivesThe Secretary shall provide incentives under this
			 section only to eligible entities the applications of which reflect the
			 least-cost use of the incentives, on a per-gallon basis, with respect to
			 similar projects.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000,000.
				206.Biodiesel
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Energy shall submit to Congress a report on any
			 research and development challenges inherent in increasing to 5 percent the
			 proportion of diesel fuel sold in the United States that is biodiesel, as
			 defined in section 757 of the Energy Policy Act of 2005 (42 U.S.C.
			 16105).
				(b)RegulationsThe
			 Administrator of the Environmental Protection Agency shall promulgate
			 regulations providing for the uniform labeling of biodiesel blends that are
			 certified to meet applicable standards published by the American Society for
			 Testing and Materials.
				207.Unconventional
			 fossil fuels
				(a)In
			 generalThe Secretary of Energy shall carry out a 10-year carbon
			 capture research and development program to develop carbon dioxide capture
			 technologies that can be used in the recovery of liquid fuels from oil shale
			 and the production of liquid fuels in coal utilization facilities to minimize
			 the emissions of carbon dioxide from those processes.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$50,000,000 for
			 the period of fiscal years 2008 through 2012; and
					(2)$100,000,000 for
			 the period of fiscal years 2013 through 2017.
					208.Study of
			 incentives for renewable fuels
				(a)StudyThe
			 Secretary of Agriculture (in consultation with the Secretary of Energy, the
			 Secretary of the Treasury, the Administrator of the Environmental Protection
			 Agency, representatives of the biofuels industry, the oil industry, and other
			 interested parties) shall conduct a study of the renewable fuels industry and
			 markets in the United States, including—
					(1)the costs to
			 produce corn-based and cellulosic-based ethanol and biobutanol, biodiesel, and
			 other emerging biofuels;
					(2)the factors
			 affecting the future market prices for those biofuels, including world oil
			 prices; and
					(3)the level of tax
			 incentives necessary, to the maximum extent practicable, to grow the biofuels
			 industry of the United States to reduce the dependence of the United States on
			 foreign oil during calendar years 2011 through 2030.
					(b)GoalsThe
			 study shall include an analysis of the types and advantages and disadvantages
			 of tax incentive options to, to the maximum extent practicable—
					(1)limit the overall
			 cost of the tax incentives to the Federal Government;
					(2)encourage
			 expansion of the biofuels industry by ensuring that new plants and
			 recently-built plants can fully amortize the investments in the plants;
					(3)reward
			 energy-efficient and low carbon-emitting technologies;
					(4)ensure that
			 pioneering processes (such as those that convert cellulosic feedstocks like
			 corn stover and switch grass to ethanol) are economically competitive with
			 fossil fuels;
					(5)encourage
			 agricultural producer equity participation in ethanol plants; and
					(6)encourage the
			 development of higher blend markets, such as E–20, E–30, and E–85.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit a report that describes the results of the study
			 to—
					(1)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate;
					(2)the Committee on
			 Energy and Natural Resources of the Senate;
					(3)the Committee on
			 Environment and Public Works of the Senate;
					(4)the Committee on
			 Finance of the Senate;
					(5)the Committee on
			 Agriculture of the House of Representatives;
					(6)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(7)the Committee on
			 Ways and Means of the House of Representatives.
					IIIDevelopment and
			 inventory of certain outer Continental Shelf resources
			301.DefinitionIn this title, the term United States
			 person means—
				(1)any United States citizen or alien lawfully
			 admitted for permanent residence in the United States; and
				(2)any person other
			 than an individual, if 1 or more individuals described in paragraph (1) own or
			 control at least 51 percent of the securities or other equity interest in the
			 person.
				302.Authorization
			 of activities and exports involving hydrocarbon resources by United States
			 personsNotwithstanding any
			 other provision of law (including a regulation), United States persons
			 (including agents and affiliates of those United States persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States; and
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1).
				303.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by inserting after subsection (b) the following:
				
					(c)General license
				authority for travel-related expenditures by persons engaging in hydrocarbon
				exploration and extraction activities
						(1)In
				generalThe Secretary of the Treasury shall, authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from or within Cuba in
				connection with exploration for and the extraction of hydrocarbon resources in
				any part of a foreign maritime Exclusive Economic Zone that is contiguous to
				the United States’ Exclusive Economic Zone.
						(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include full-time employees, executives, agents, and consultants of oil
				and gas producers, distributors, and
				shippers.
						.
			304.Moratorium of
			 oil and gas leasing in certain areas of the Gulf of Mexico
				(a)In
			 generalSection 104(a) of the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
					(1)by striking
			 paragraph (1);
					(2)in paragraph (2),
			 by striking 125 miles and inserting 45
			 miles;
					(3)in paragraph (3),
			 by striking 100 miles each place it appears and inserting
			 45 miles; and
					(4)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
					(b)Regulations
					(1)In
			 generalThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
					(2)Minimum
			 requirementsAt a minimum, the regulations shall include—
						(A)provisions
			 requiring surety bonds of sufficient value to ensure the mitigation of any
			 foreseeable incident;
						(B)provisions
			 assigning liability to the leaseholder in the event of an incident causing
			 damage or loss, regardless of the negligence of the leaseholder or lack of
			 negligence;
						(C)provisions no
			 less stringent than those contained in the Spill Prevention, Control, and
			 Countermeasure regulations promulgated under the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.);
						(D)provisions
			 ensuring that—
							(i)no
			 facility for the exploration or production of resources is visible to the
			 unassisted eye from any shore of any coastal State; and
							(ii)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
							(E)provisions to
			 ensure, to the maximum extent practicable, that exploration and production
			 activities will result in no significant adverse effect on fish or wildlife
			 (including habitat), subsistence resources, or the environment; and
						(F)provisions that
			 will impose seasonal limitations on activity to protect breeding, spawning, and
			 wildlife migration patterns.
						(c)Conforming
			 amendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109-54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
				305.Inventory of
			 outer Continental Shelf oil and natural gas resources off southeastern coast of
			 the United States
				(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) may conduct an inventory of oil and
			 natural gas resources beneath the waters of the outer Continental Shelf (as
			 defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331))
			 off of the coast of the States of Virginia, North Carolina, South Carolina, or
			 Georgia in accordance with this section.
				(b)Best available
			 technologyIn conducting the inventory, the Secretary shall use
			 the best technology available to obtain accurate resource estimates.
				(c)Request by
			 GovernorThe Secretary may conduct an inventory under this
			 section off the coast of a State described in subsection (a) only if the
			 Governor of the State requests the inventory.
				(d)ReportsThe
			 Secretary shall submit to Congress and the requesting Governor a report on any
			 inventory conducted under this section.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				306.Enhanced oil
			 recoverySection 354(c)(4)(B)
			 of the Energy Policy Act of 2005 (42 U.S.C. 15910(c)(4)(B)) is amended—
				(1)in clause (iii), by striking
			 and at the end;
				(2)in clause (iv), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(v)are carried out
				in geologically challenging
				fields.
						.
				IVManagement of
			 energy risks
			401.Bureau of
			 International Energy PolicySection 101 of the National Security Act of
			 1947 (50 U.S.C. 402) is amended by adding at the end the following:
				(1)by redesignating
			 subsection (i) (as added by section 301 of Public Law 105–292 (112 Stat. 2800))
			 as subsection (k); and
				(2)by adding at the
			 end the following:
					
						(l)Bureau of
				International Energy Policy
							(1)EstablishmentThere
				is established within the National Security Council a Bureau of International
				Energy.
							(2)DutiesThe
				Bureau shall, in conjunction with the Secretary of Defense, the Secretary of
				State, and the Secretary of Energy, prepare and submit to Congress an annual
				energy security
				report.
							.
				402.Strategic
			 energy infrastructure equipment reserve
				(a)EstablishmentThe Secretary may establish and operate a
			 strategic energy infrastructure equipment reserve.
				(b)UseThe
			 reserve shall be used and operated for—
					(1)the protection,
			 conservation, maintenance, and testing of strategic energy infrastructure
			 equipment; and
					(2)the provision of
			 strategic energy infrastructure equipment whenever and to the extent
			 that—
						(A)the Secretary,
			 with the approval of the President, finds that the equipment is needed for
			 energy security purposes; and
						(B)the provision of
			 the equipment is authorized by a joint resolution of Congress.
						(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				
